Citation Nr: 0903538	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-27 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
impotence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
impotence. 


FINDING OF FACT

The veteran has impotence (erectile dysfunction), but he does 
not have an anatomical penile deformity; he is in receipt of 
special monthly compensation on account of the loss of use of 
a creative organ.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for impotence (erectile dysfunction) have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in March 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
March 2006.. However, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in March 2006 as to evidence he should 
provide VA to substantiate his claim. He was told that he 
should provide information as to the effect his condition had 
on his employment and the types of medical treatment received 
as a result of the condition. He was told that he could 
submit statements discussing his disabilities' symptoms from 
people who have witnessed how they affect him. He was told 
that VA could assist him in obtaining medical records, 
employment records, and records from other Federal agencies, 
to include the Social Security Administration. 

In September 2007, the veteran was issued a Statement of the 
Case which informed the veteran of the rating criteria. An 
April 2008 Supplemental Statement of the Case (SSOC) 
readjudicated the claim and in the process, reiterated to the 
veteran the rating criteria. In July 2008, he also received 
an updated Vazquez-Flores notice letter further reiterating 
the information needed by VA to make a decision on his 
appeal. Thus, any error in failing to provide the veteran 
sufficient notice at the outset did not affect the essential 
fairness of the claim, and post-adjudicatory notice rendered 
any facial non-compliance with Vazquez-Flores not prejudicial 
as the veteran clearly has had a meaningful opportunity to 
participate in the development of the claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA medical evidence, a private medical 
statement, a statement from the veteran on behalf of his 
claim, and online treatises regarding impotence. There are no 
known additional records or information to obtain. The 
veteran was offered a hearing in connection with the claim 
but he declined. As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


Increased Rating

The veteran contends that his service-connected impotence is 
more severe than the current evaluation reflects. He 
maintains that although he does not have deformity of the 
penis, he has total impotency which involves absolute loss of 
erectile function. 

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power." 38 C.F.R. § 4.115b. A 20 
percent evaluation is the only rating assignable under this 
diagnostic code. Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power. 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

The veteran underwent VA examination in July 2006. The 
veteran had a history of adenocarcinoma. He underwent a 
radical retropubic prostatectomy and lymph node biopsy. He 
later received annual androgen deprivation therapy with 
implanted Viadurin 2002 and 2003. He noted complete impotence 
as a result of this treatment. On physical examination of the 
external genitalia, the penis was retracted, circumcised, and 
without deformity. Testicles were normal in size and 
consistency, with no masses or tenderness, The diagnosis was 
prostate cancer, status post radical suprapubic prostatectomy 
and androgen deprivation therapy, stable, in remission with 
residual mild incontinence, nocturia, and complete loss of 
erectile function. 

In October 2006, the veteran's urologist submitted a 
statement on behalf of the veteran's claim. He stated in 
pertinent part, that the veteran had an absolute loss of 
erectile function despite his use of short acting and long 
acting medication which added to a situational depression 
with or without penile deformity. 

The veteran submitted copies of online treatises related to 
treatment of impotence. The information also discussed the 
various treatments available for his condition, but did not 
relate anything specific to his condition and to whether he 
had deformity of the penis. 

Based on the evidence of record, the Board finds that a 
compensable evaluation for erectile dysfunction is not 
warranted. While the veteran has loss of erectile power, the 
medical evidence of record neither indicates nor does the 
veteran contend that he has any deformity of his penis. He 
asserts that he had retraction of the penis, which he 
believes should meet the criteria for penis deformity, 
However, the July 2006 VA examination reports specifically 
indicates that the veteran's penis is without deformity. 
Without evidence of deformity of the penis, there is no basis 
for the assignment of a compensable evaluation for erectile 
dysfunction. It is important to note that in addition to 
awarding service connection for impotence, the veteran is in 
receipt of special monthly compensation for loss of use of a 
creative organ. For all the foregoing reasons, the claim for 
a compensable schedular rating for impotence must be denied.

Finally, the veteran has submitted no evidence showing that 
his impotence has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that his 
impotence has necessitated frequent periods of 
hospitalization during the pendency of this appeal. He has 
not been hospitalized for his impotence other than during his 
treatment for prostate cancer adenocarcinoma. His impotence 
disability has been contemplated on a schedular basis. As 
such, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases. See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In sum, the Board finds that an increased rating for 
impotence is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim for a compensable rating, that doctrine is not 
applicable. Gilbert v. Derwinski 1 Vet. App. 49, 53-56 
(1990).


ORDER

A compensable rating for impotence is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


